Exhibit 10.4

 



 

February 14, 2018

 

BY EMAIL

 

Medinet Co., Ltd.

Shin-Yokohama Square Bldg.

14F, 2-3-12 Shin-Yokohama,

Kohoku-ku, Yokohama, Kanagawa, 222-0033 JAPAN

 

MEDcell Co., Ltd.

2-8 Tamagawa-dai Setagaya-ku
Tokyo, 158-0096 JAPAN

 

Re:     Novated, Amended and Restated License Agreement

 

Gentlemen:

 

I am writing on behalf of Argos Therapeutics, Inc. (“Argos”) with respect to the
Novated, Amended and Restated License Agreement dated as of October 1, 2014, as
amended (the “License Agreement”), by and among Argos, Medinet Co., Ltd.
(“Medinet”), and MEDcell Co., Ltd. (“MEDcell” and together with Medinet, the
“Medinet Parties”).

 

As you know, Argos has the right under Section 5.1 of the License Agreement to
terminate the CMO License (as defined in the License Agreement) granted to the
Medinet Parties. However, the parties are currently in discussions regarding
potential amendments to the License Agreement., including with respect to the
licenses granted and potential licenses to be granted to the Medinet Parties
under the License Agreement. It is in consideration of these discussions, and
for other good and valuable consideration, that Argos, intending to be legally
bound, hereby irrevocably agrees that from and after the date of this letter,
Argos shall have no further right to exercise its Revocation Right under Section
5.1 of the License Agreement, and the Revocation Right shall be of no further
force and effect. In all other respects, the License Agreement shall remain in
full force and effect.

 

We look forward to our continued discussions.

 

 

    Very truly yours,           /s/ Jeff Abbey     Jeff Abbey     President and
CEO



 



 







 

 

 

1



 

 

